                  Case 19-12748-LSS         Doc 147     Filed 01/22/20       Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
    In re
                                                               Case No. 19-12748 (LSS)
    MELINTA THERAPEUTICS, INC., et al.,
                                                               Jointly Administered
                    Debtors. 1
                                                               Re: D.I. 67



      OBJECTION OF UNITED STATES TRUSTEE TO MOTION OF DEBTORS FOR
                ORDERS ESTABLISHING BIDDING PROCEDURES

            Andrew R. Vara, the United States Trustee for Regions 3and 9 (the “U.S. Trustee”), by

and through his undersigned counsel, hereby objects to the Motion of Debtors for Orders

Establishing Bidding Procedures (the “Bid Procures Motion), and in support thereof respectfully

states as follows:

            1.     Pursuant to (i) 28 U.S.C. § 1334; (ii) applicable order(s) of the United States

District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a); and (iii) 28

U.S.C. § 157(b)(2)(A), this Court has jurisdiction to hear and resolve this objection.

            2.     Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with monitoring the

federal bankruptcy system. See United States Trustee v. Columbia Gas Sys., Inc. (In re

Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that 11 U.S.C. § 307 gives

the U.S. Trustee “public interest standing”); Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

Inc), 898 F.2d 498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).



1
      The Debtors and the last four digits of their respective taxpayer identification numbers are:
      Melinta Therapeutics, Inc. (0364); Cempra Pharmaceuticals, Inc. (5814); CEM-102
      Pharmaceuticals, Inc. (4262); Melinta Subsidiary Corp. (9437); Rempex Pharmaceuticals, Inc.
      (6000); and Targanta Therapeutics Corporation (1077). The address of the Debtors’ corporate
      headquarters is 44 Whippany Road, Suite 280, Morristown, New Jersey 07960.
               Case 19-12748-LSS          Doc 147      Filed 01/22/20     Page 2 of 5



       3.      The U.S. Trustee has standing to be heard on the Motion pursuant to 11 U.S.C. §

307.

       4.      On December 27, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code.

       5.      On January 14, 2020, the U.S. Trustee appointed an official committee of

unsecured creditors (the “Committee”) in this case.

       9.      The Debtors filed the Bid Procedures Motion on December 30, 2019. In response

to informal comments and objections from the U.S. Trustee, Debtors have proposed and agreed

to several changes to the Bid Procedures form of order and the accompanying notices that

address many of the concerns raised. To the extent the form of order and related materials put

before the Court for approval differ, the U.S. Trustee reserves the right to raise all of his issues at

the hearing.

       6.      This Objection is brought to address several issues on which agreement could not

be reached.

       7.      First, Debtors have included the Supporting Lender (or Deerfield), whom they

seek to designate as a “Qualified Bidder” and treat as a stalking horse bidder, as one of the

“Consultation Parties.” Through the Consulting Party Role, Deerfield will have input on which

bidders become Qualified Bidders, it will be able to review offers from Potential Bidders, it will

be part of the group negotiating bids and it will also have input on which bids to reject. (Bidding

Procedures at §§ I, IV, IX.)

       8.      Deerfield’s involvement may have a chilling effect on the Debtors’ obligation to

conduct an open and fair public sale. Accordingly, Deerfield should be excluded as a

Consultation Party.


                                                   2
                Case 19-12748-LSS        Doc 147      Filed 01/22/20    Page 3 of 5



        9.      Second, the Bidding Procedures allow Deerfield the ability to credit bid $140

million, the alleged amount of Deerfield’s prepetition claim. As addressed in the U.S. Trustee’s

objection to the final cash collateral order, the challenge period with respect to the amount of

Deerfield’s secured allowed claim has not yet expired, and will not run until late March 2020,

i.e., seventy-five (75) days after formation of the Committee. Until that point, Deerfield may not

bid its lien.

        10.     Accordingly, at this time it cannot be presumed that Deerfield has a prepetition

secured claim on Debtors’ assets, nor can the amount of such a claim be presumed.

        11.     Third, Debtors ask the Court to order that Deerfield is entitled to reimbursement

of their reasonable and actual fees up to $2 million (the “Expense Reimbursement”). The U.S.

Trustee objects to this provision. Expense reimbursements, along with break-up fees, 2 are

intended to be incentives for a party to invest time and money to conduct necessary due diligence

to submit a stalking horse bid, knowing it might be outbid at the auction and therefore out-of-

pocket for its expenses. As the pre-petition lender, Deerfield did not need to undertake any due

diligence to make a bid, did not need an incentive to make a bid, and will not need to be

compensated if they are not the winning bidder at the auction. This is because, regardless of the

outcome of the auction, Deerfield will benefit.

        12.     Further, Debtors ask the Court to order that Deerfield may “credit bid” even the

Expense Reimbursement. (Order, ¶ 14). This is objectionable on both legal and logistical

grounds. Legally, the Expense Reimbursement is not part of the prepetition secured claim held

by Deerfield. Logistically, at the time of the auction, even if this Court were inclined to allow


        2
               While no “break-up” fee is addressed in the Bid Procedures Motion, there is a $1
million fee provided for under the cash collateral order, as to which the U.S. Trustee has also filed
an objection.

                                                  3
              Case 19-12748-LSS         Doc 147      Filed 01/22/20     Page 4 of 5



Deerfield to request an Expense Reimbursement, the amount thereof will not be known, and the

Court will not have been asked to approve the amount as reasonable and necessary.

       13.     Accordingly, Deerfield should not be entitled to an Expense Reimbursement nor

should it be allowed to “credit bid” such an amount.

                                 RESERVATION OF RIGHTS

       14.     The U.S. Trustee reserves any and all rights, remedies and obligations to, among

other things, complement, supplement, augment, alter or modify this objection, file an

appropriate motion, or conduct any and all discovery as may be deemed necessary or as may be

required and to assert such other grounds as may become apparent upon further factual

discovery.

       WHEREFORE, the U.S. Trustee requests that this Court not approve the provisions

discussed above and that it grant such other and further relief as the Court deems fair and just.



Dated: January 22, 2020                                Respectfully submitted,
Wilmington, Delaware
                                                       ANDREW R. VARA
                                                       UNITED STATES TRUSTEE
                                      By:              /s/ Linda Richenderfer
                                                       Linda Richenderfer (DE # 4138)
                                                       Trial Attorney
                                                       Office of the United States Trustee
                                                       J. Caleb Boggs Federal Building
                                                       844 King Street, Suite 2207, Lockbox 35
                                                       Wilmington, DE 19801
                                                       (302) 573-6491
                                                       (302) 573-6497 (fax)




                                                 4
              Case 19-12748-LSS        Doc 147      Filed 01/22/20     Page 5 of 5



                               CERTIFICATE OF SERVICE

       I, Linda Richenderfer, Esq., do hereby certify that on this 22nd day of January, 2020, I

served the attached Objection of U.S. Trustee to Motion of Debtors for Orders Establishing

Bidding Procedures on counsel via electronic mail and/or ECF Notification.




                                                            /s/ Linda Richenderfer
                                                            Linda Richenderfer, Esq.




                                                5
